Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 3/21/22 was considered.

Allowable Subject Matter
Claims 1,5,7,19-22 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest An immersion microscope objective comprising: a first lens group that consists of a first cemented lens and that has a positive refractive power, the first cemented lens consisting of a planoconvex lens having a plane surface facing an object and a first meniscus lens having a concave surface facing the object, and the first meniscus lens having a thickness on an optical axis that is greater than a radius of curvature of a lens surface of an image side of the first meniscus lens; a second lens group that has a positive refractive power, the second lens group including a first single lens that is a biconvex lens having a positive refractive power, a second single lens that is a biconvex lens, and a plurality of second cemented lenses; a third lens group that consists of a third cemented lens with a meniscus shape that has a concave surface facing an image; and a fourth lens group that has a negative refractive power and that includes a third single lens that is a biconcave lens and a fourth cemented lens consisting of a plurality of meniscus lenses, each of the plurality of meniscus lenses having a concave surface facing the object, wherein: the object, the first lens group, the second lens group, the third lens group, and the fourth lens group are arranged in this order, the plurality of second cemented lenses consist of, in order from an object side to an image side, a first cemented triplet lens, a second cemented triplet lens, and a cemented doublet lens, and the immersion microscope objective satisfies the claimed conditional expression as recited in claim 1; an immersion microscope comprising: a first lens group that consists of a first cemented lens and that has a positive refractive power, the first cemented lens consisting of a planoconvex lens having a plane surface facing an object and a first meniscus lens having a concave surface facing the object, and the first meniscus lens having a thickness on an optical axis that is greater than a radius of curvature of a lens surface of an image side of the first meniscus lens; a second lens group that has a positive refractive power, the second lens group including a first single lens that is a biconvex lens having a positive refractive power, a second single lens that is a biconvex lens, and a plurality of second cemented lenses; a third lens group that consists of a third cemented lens with a meniscus shape that has a concave surface facing an image; and a fourth lens group that has a negative refractive power and that includes a third single lens that is a biconcave lens and a fourth cemented lens consisting of a plurality of meniscus lenses, each of the plurality of meniscus lenses having a concave surface facing the object, wherein: the object, the first lens group, the second lens group, the third lens group, and the fourth lens group are arranged in this order, the second lens group consists of, in order from an object side to an image side, the first single lens, the second single lens, a first cemented triplet lens, a second cemented triplet lens, and a cemented doublet lens, and the immersion microscope objective satisfies the claimed conditional expression as recited in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi et al (US20130271847) teaches an immersion objective and light microscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH